***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       STATE OF CONNECTICUT v. ROBERT S.*
                   (AC 38667)
                    Alvord, Prescott and Pellegrino, Js.

                                  Syllabus

Convicted of the crime of criminal violation of a protective order arising
    out of a telephone call made from the defendant’s cell phone to the
    home in which the victim, his former wife, was residing, the defendant
    appealed to this court. Held:
1. The evidence was sufficient to support the defendant’s conviction of
    criminal violation of a protective order; although the defendant claimed
    that the jury could not reasonably have found that he had the requisite
    intent to engage in conduct that violated the condition in the protective
    order that prohibited him from contacting the victim, there was sufficient
    evidence before the jury from which it could have concluded that the
    defendant intended to, and did, call the home in which the victim resided
    in violation of the protective order, as both the victim and a police
    officer testified that that the phone number that appeared on the home’s
    caller ID belonged to the defendant, and the jury was free to infer that
    the defendant had made the call, there having been no evidence before
    the jury from which it reasonably could have inferred that someone
    other than the defendant had access to his cell phone, nor any evidence
    to support a conclusion that the defendant had inadvertently dialed the
    home from his cell phone.
2. The defendant could not prevail, pursuant to State v. Golding (213 Conn.
233), on his unpreserved claim that the trial court denied him due process
    at sentencing by relying on unreliable information and denying him an
    opportunity to present mitigating evidence, as he failed to establish that
    a constitutional violation existed; it was clear from the record that the
    trial court, in determining the defendant’s sentence, did not substantially
    rely on certain statements by the victim that the defendant maintained
    were materially untrue or unreliable, as the record demonstrated that
    the court, in determining the proper sentence, did not refer directly to
    the challenged evidence and had sufficient reliable information before
    it, including the defendant’s statements to the court, its own assessment
    of the defendant’s behavior, and information contained in a presentence
    investigation report, and it was within the trial court’s discretion to
    prevent the defendant from presenting certain evidence that it deter-
    mined was not relevant to the sentencing proceeding.
    Argued November 14, 2017—officially released February 27, 2018

                             Procedural History

  Substitute information charging the defendant with
the crimes of harassment in the second degree and
criminal violation of a protective order, brought to the
Superior Court in the judicial district of Hartford, geo-
graphical area number fourteen, and tried to the jury
before the court, Suarez, J.; verdict and judgment of
guilty of criminal violation of a protective order, from
which the defendant appealed to this court. Affirmed.
  James P. Sexton, assigned counsel, with whom were
Megan Wade, assigned counsel, and, on the brief, Cam-
eron Dorman, assigned counsel, for the appellant
(defendant).
   Rita M. Shair, senior assistant state’s attorney, with
whom were Gail P. Hardy, state’s attorney, and, on the
brief, Kathleen Dwyer, former senior assistant state’s
attorney, for the appellee (state).
                         Opinion

  ALVORD, J. The defendant, Robert S., appeals from
the judgment of conviction, rendered after a jury trial,
of one count of criminal violation of a protective order
in violation of General Statutes § 53a-223.1 On appeal,
the defendant claims that (1) there was insufficient
evidence presented at trial to support his conviction,
and (2) the trial court denied him due process by using,
and denying him the opportunity to contest, unreliable
information during sentencing. We affirm the judgment
of the trial court.
   On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
The defendant and the victim were married in 2006 and
divorced in 2013. The couple has two minor children,
ages four and five at the time of trial, both of whom
live with the victim. On October 22, 2014,2 the court,
Murphy, J., issued a protective order against the defen-
dant, naming the victim as the protected person.3 The
order provided in relevant part: ‘‘Do not contact the
protected person in any manner, including by written,
electronic or telephone contact, and do not contact
the protected person’s home, workplace or others with
whom contact would be likely to cause annoyance or
alarm to the protected person.’’ Under ‘‘Additional
Orders of Protection,’’ the order provided: ‘‘Any access
to the minor child must be arranged and facilitated
through a third party relative,’’4 and ‘‘[t]he [d]efendant
is allowed to have contact with the protected person
only through Our Family Wizard software.’’5
   In 2015, the victim and the children were living at
the maternal grandmother’s home in Bloomfield. That
house had a landline telephone (landline). On January
5, 2015, a phone call was placed from the defendant’s
cell phone to the landline. The victim recognized the
defendant’s cell phone number on the landline’s caller
ID. The victim did not answer the phone call. The victim
felt anxious when she received this phone call. She
checked on the children, checked the doors and locks,
and then called the police.
   Officer Adrian J. Loignon of the Bloomfield Police
Department responded to the residence. Officer Loig-
non spoke to the victim, who showed him the landline’s
caller ID. Officer Loignon recorded the phone number
from the caller ID, and when he returned to the police
department, called the phone number four times. No
one answered his calls, and the voicemail box was full.
Officer Loignon reviewed the police department’s in-
house records and learned that the phone number
recorded from the caller ID was listed as the defendant’s
phone number. He also reviewed the in-house records
and confirmed that there was a protective order prohib-
iting the defendant from contacting the victim. On the
basis of this information, Officer Loignon applied for
an arrest warrant for the defendant.
   After trial, the jury convicted the defendant of crimi-
nal violation of a protective order.6 The court, Suarez,
J., sentenced the defendant to a term of incarceration
of five years, execution suspended after three years,
followed by five years of probation. This appeal
followed.
                             I
   The defendant first claims that the evidence at trial
was insufficient to support his conviction of criminal
violation of a protective order. The defendant does not
challenge that he was subject to a valid protective
order,7 or that a call was made from his cell phone to
the landline at the home where the victim was living.
Rather, the defendant argues that the jury reasonably
could not have found beyond a reasonable doubt that
he had the requisite intent to engage in conduct that
violated the protective order’s condition that prohibited
him from contacting the victim because there was insuf-
ficient evidence that (1) the defendant made the phone
call to the landline, or (2) if he did in fact make the
call to the landline, he did so intentionally. We disagree.
  We begin with the applicable standard of review and
principles of law that guide our analysis. ‘‘In reviewing
a sufficiency of the evidence claim, we apply a two-
part test. First, we construe the evidence in the light
most favorable to sustaining the verdict. Second, we
determine whether the facts so construed and the infer-
ences reasonably drawn therefrom the jury reasonably
could have concluded that the cumulative force of the
evidence established guilt beyond a reasonable doubt.
. . . In evaluating evidence, the trier of fact is not
required to accept as dispositive those inferences that
are consistent with the defendant’s innocence. . . .
The trier may draw whatever inferences from the evi-
dence or facts established by the evidence it deems to
be reasonable and logical. . . . This does not require
that each subordinate conclusion established by or
inferred from the evidence, or even from other infer-
ences, be proved beyond a reasonable doubt . . .
because this court has held that a jury’s factual infer-
ences that support a guilty verdict need only be reason-
able. . . .
   ‘‘[A]s we have often noted, proof beyond a reasonable
doubt does not mean proof beyond all possible doubt
. . . nor does proof beyond a reasonable doubt require
acceptance of every hypothesis of innocence posed by
the defendant that, had it been found credible by the
trier, would have resulted in an acquittal. . . . On
appeal, we do not ask whether there is a reasonable
view of the evidence that would support a reasonable
hypothesis of innocence. We ask, instead, whether there
is a reasonable view of the evidence that supports the
jury’s verdict of guilty. . . . Furthermore, [i]n [our]
process of review, it does not diminish the probative
force of the evidence that it consists, in whole or in
part, of evidence that is circumstantial rather than
direct. . . . It is not one fact, but the cumulative impact
of a multitude of facts which establishes guilt in a case
involving substantial circumstantial evidence. . . .
Indeed, direct evidence of the accused’s state of mind
is rarely available. . . . Therefore, intent is often
inferred from conduct . . . and from the cumulative
effect of the circumstantial evidence and the rational
inferences drawn therefrom. . . . [A]ny such inference
cannot be based on possibilities, surmise or conjecture.
. . . It is axiomatic, therefore, that [a]ny [inference]
drawn must be rational and founded upon the evi-
dence.’’ (Citations omitted; internal quotation marks
omitted.) State v. Fagan, 280 Conn. 69, 79–81, 905 A.2d
1101 (2006), cert. denied, 549 U.S. 1269, 127 S. Ct. 1491,
167 L. Ed. 2d 236 (2007).
   A conviction of criminal violation of a protective
order requires proof beyond a reasonable doubt that
‘‘an order . . . has been issued against such person,
and such person violates such order.’’8 General Statutes
§ 53a-223 (a). Regarding intent, ‘‘the violation of a pro-
tective order statute is not a specific intent crime. All
that is necessary is a general intent9 that the defendant
intended to perform the activities that constituted the
violation.’’ (Footnote in original.) State v. Larsen, 117
Conn. App. 202, 208, 978 A.2d 544, cert. denied, 294
Conn. 919, 984 A.2d 68 (2009).
   On the basis of our review of the record, we conclude
that there was sufficient evidence before the jury from
which it could conclude that the defendant both
intended to, and did, call the landline in violation of
the protective order. The jury heard evidence that the
defendant and the victim were married, that they shared
two children, and that the couple subsequently
divorced. A copy of the protective order was entered
into evidence, along with a transcript of the hearing
at which the order was issued. The protective order
prohibited the defendant from ‘‘contact[ing], including
by . . . telephone contact . . . the protected person’s
home . . . .’’ The jury heard evidence that, on January
5, 2015, a call was placed from the defendant’s cell
phone to the landline at the grandmother’s house, where
the victim and children were living. The victim testified
that she recognized the phone number on the caller
ID as belonging to the defendant, that this made her
anxious, and that she did what she ‘‘usually’’ does when
‘‘calls come in at odd times’’ and checked on the kids,
the doors, and the locks before calling the police. We
conclude that this evidence provided a sufficient basis
for the jury’s conclusion that the defendant called the
landline, thereby contacting the protected person’s
home, in violation of the protective order.
  As to the defendant’s argument that the state did not
prove that he, rather than someone else, made the call
on January 5, we conclude that the jury was free to
infer that the defendant made the call. The defendant
testified that he did not remember making the call. The
victim testified, however, that she recognized the phone
number on the caller ID as belonging to the defendant.
See, e.g., State v. Cummings, 46 Conn. App. 661, 682,
701 A.2d 663 (sufficient evidence that defendant drove
by victim’s house because jury could draw reasonable
inferences from testimony of victim that she identified
defendant’s truck, which was known to her, driving
past her apartment), cert. denied, 243 Conn. 940, 702
A.2d 645 (1997).
   Officer Loignon testified that he confirmed with in-
house records that the phone number on the caller ID
was listed as belonging to the defendant. There was no
evidence before the jury from which it reasonably could
have inferred that someone other than the defendant
had access to his cell phone. The absence of direct
evidence that the defendant made the phone call from
his cell phone to the landline does not compel a conclu-
sion by this court that there was insufficient evidence
from which the jury could have inferred that the defen-
dant placed the phone call. ‘‘If it is reasonable and
logical for the jury to conclude that a basic fact or an
inferred fact is true, the jury is permitted to consider
the fact proven and may consider it in combination
with other proven facts in determining whether the
cumulative effect of all the evidence proves the defen-
dant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . . Moreover, it does not
diminish the probative force of the evidence that it
consists, in whole or in part, of evidence that is circum-
stantial rather than direct.’’ (Internal quotation marks
omitted.) State v. Stanley, 161 Conn. App. 10, 16, 125
A.3d 1078 (2015), cert. denied, 320 Conn. 918, 131 A.3d
1154 (2016). We conclude that it was reasonable and
logical for the jury to infer, in light of the evidence, that
the defendant placed the phone call from his cell phone
to the landline. Furthermore, there was no evidence
that would compel a conclusion by the jury that the
defendant inadvertently dialed the landline from his cell
phone. In other words, the jury was free to infer, on
the basis of this record and its common sense, that
if a call is placed from a phone, the call was made
intentionally in the absence of credible evidence to
the contrary.
  On the basis of our review of the record, we conclude
that there was sufficient evidence before the jury from
which it could conclude that the defendant was guilty
of criminal violation of a protective order.10
                             II
  The defendant next claims that the court denied him
due process under the federal constitution11 at sentenc-
ing. Specifically, he argues that the court abused its
discretion in (1) relying on ‘‘unreliable information’’ in
sentencing the defendant, and (2) denying the defen-
dant the opportunity to present mitigating evidence to
contest that information. The defendant concedes that
this claim was not properly preserved before the trial
court, but nonetheless seeks review pursuant to our
Supreme Court’s ruling in State v. Golding, 213 Conn.
233, 567 A.2d 823 (1989), as modified by In re Yasiel
R., 317 Conn. 773, 120 A.3d 1188 (2015).12 Here, the
record is adequate to review the defendant’s claim, and
the issue of a denial of due process at sentencing is an
issue of constitutional magnitude. See State v. Ruffin,
144 Conn. App. 387, 395, 71 A.3d 695 (2013), aff’d, 316
Conn. 20, 110 A.3d 1225 (2015). The defendant cannot,
however, establish a constitutional violation. Therefore,
we conclude that the defendant’s due process claim
fails under the third prong of Golding.
  The following additional facts and procedural history
are relevant to this claim. On August 31, 2015, the defen-
dant and his counsel appeared before the trial court,
Suarez, J., for sentencing. Prior to that hearing, a pre-
sentence investigation (PSI) was completed, and the
PSI report was submitted to the court. The state argued
for the maximum sentence, five years incarceration.
The state also requested that the court impose a stand-
ing criminal protective order.
   The victim was present for sentencing. She submitted
and read a letter to the court, also requesting that the
court impose the maximum sentence. In relevant part,
the victim stated that: (1) the defendant ‘‘broke into
my house that I presently live in,’’ (2) the defendant
‘‘kidnap[ped] the kids only to be found by the police
states away,’’ and (3) that she was ‘‘threatened by bodily
harm by [the defendant], despite court protective
orders . . . .’’
   The defendant also submitted a letter to the court.
During allocution, the defendant claimed, in relevant
part, that: (1) the protective order at issue in the case
was ‘‘an outdated court order,’’ which had been modi-
fied ‘‘specific to things like family access and stuff like
that’’; (2) the family court, in its dissolution order,
issued credibility determinations regarding certain
claims made by the victim; (3) there was ‘‘documenta-
tion in opposition’’ to some of the claims made by the
victim; (4) he documented the victim’s family members
threatening and harassing him, even while he was incar-
cerated; and (5) he had ‘‘supporting documents showing
things contrary’’ to ‘‘things that [the victim] alleged in
the police report.’’
   The court explained to the defendant that it could
not ‘‘assess the credibility of what somebody else said
at some other hearing,’’ and that it could ‘‘only decide
what happened in the hearing that [it] presided over.’’
The court further explained: ‘‘All I’m here to do right
now is to decide how much time, if any, should be given
to you because of that finding of guilty. I recognize the
two of you had a long history of custody battles and
trials and things of that sort. That’s been made very
clear, but what I’m saying to you is that it wasn’t me
who decided the credibility of those people at those
separate trials. All I have to do is decide how much
time to give you as a result of a jury finding you guilty
of this violation.’’
   The court concluded that a period of incarceration
was appropriate, and in consideration of the defen-
dant’s statements to the court, the victim’s statement,
and information contained in the PSI report, the court
sentenced the defendant to five years incarceration,
execution suspended after three years, followed by five
years of probation. The court also issued a standing
criminal protective order, listing the victim as the pro-
tected person, until August, 2065. In articulating the
basis for the sentence imposed, the court noted, in
relevant part, that it found the defendant to be stubborn,
aggressive, manipulative, and controlling. The court
also noted that the victim indicated that she was fearful
for the safety of herself and her children, and that the
defendant’s statements to the court and behavior in
violating the protective order indicated that ‘‘whatever
order I issue, you are not particularly going to abide
by because you are accusing everybody else of being
the wrong people and not accepting any responsibility
at all, and I have absolutely no assurance for the safety
of this victim and the children.’’
  The defendant requested that the court reduce his
sentence, and the court responded: ‘‘I understand that
you want to have a relationship with your children, but
as I said to you just a minute ago, I am deeply troubled
by your manipulation particularly when you accused
everybody in this courtroom and other courts of pre-
venting you from having a relationship with your chil-
dren when it’s your behavior that has done so. . . .
  ‘‘[M]ore importantly, because of your statements to
this court today and the PSI and the letter that you
wrote to this court leads me to believe that you don’t
care about court orders or that you will do whatever
you need to do regardless of anybody’s orders, which
leads me to believe that in this particular case, the
victim’s safety is in question.’’
  The court concluded its reasoning: ‘‘I continue to
be very nervous about the safety of these individuals
because of your actions and because of the attitude
toward this whole case.’’
  We now set forth the applicable standard of review.
Our rules of practice provide, in relevant part: ‘‘Before
imposing a sentence . . . (1) [t]he judicial authority
shall afford the parties an opportunity to be heard and,
in its discretion, to present evidence on any matter
relevant to the disposition, and to explain or controvert
the presentence investigation report . . . or any other
document relied upon by the judicial authority in impos-
ing sentence. . . .’’ Practice Book § 43-10.
   ‘‘A sentencing judge has very broad discretion in
imposing any sentence within the statutory limits and
in exercising that discretion he may and should consider
matters that would not be admissible at trial. . . . It
is a fundamental sentencing principle that a sentencing
judge may appropriately conduct an inquiry broad in
scope, and largely unlimited either as to the kind of
information he may consider or the source from which
it may come. . . .
  ‘‘Nevertheless, [t]he trial court’s discretion . . . is
not completely unfettered. As a matter of due process,
information may be considered as a basis for a sentence
only if it has some minimal indicium of reliability. . . .
As long as the sentencing judge has a reasonable, per-
suasive basis for relying on the information which he
uses to fashion his ultimate sentence, an appellate court
should not interfere with his discretion.’’ (Citations
omitted; footnote omitted; internal quotation marks
omitted.) State v. Eric M., 271 Conn. 641, 649–50, 858
A.2d 767 (2004). ‘‘Nonetheless, the mere reference to
information outside of the record does not require a
sentence to be set aside unless the defendant shows:
(1) that the information was materially false or unrelia-
ble; and (2) that the trial court substantially relied on
the information in determining the sentence.’’ State v.
Collette, 199 Conn. 308, 321, 507 A.2d 99 (1986).
   We conclude that when the record is read as a whole,
it is clear that the court did not substantially rely on
the challenged information when it determined the
defendant’s sentence. See State v. Anderson, 212 Conn.
31, 50, 561 A.2d 897 (1989). Again, the court received
statements from both the defendant and the victim,
heard the defendant’s allocution, reviewed the PSI
report, and heard argument from counsel. We therefore
reject the defendant’s claim that the court violated his
due process rights by considering the victim’s statement
to the court and ‘‘not [permitting him] to present any
evidence in mitigation of the sentence . . . .’’ Before
imposing the sentence, the court noted: (1) that the
case stemmed from a ‘‘long history’’ of conflict between
the parties, particularly over child care and custody;
(2) the evidence from trial that contradicted the defen-
dant’s claim that he called the landline to arrange visita-
tion with the children; (3) information and statements
contained in the PSI, including one by a relative refer-
ring to him as ‘‘stubborn and aggressive,’’ and one by
a friend that indicated that the defendant was ‘‘not
willing to lose the battle to win the war’’; (4) the ‘‘conten-
tious’’ nature of this case; (5) its own assessment of
the defendant’s parenting skills, particularly in light of
his decision to place the children ‘‘in the middle of a
custody battle’’; (6) evidence that the defendant violated
the protective order; (7) the defendant’s statements to
the court, particularly accusations against the victim’s
family members and the courts, which indicated to the
court ‘‘how manipulating and controlling’’ the defendant
could be; (8) the defendant’s failure to accept responsi-
bility for his actions; and (9) its own concerns for the
safety of the victim. Even if this court were to assume,
arguendo, that the victim’s statements to the court con-
tained information that was materially untrue or unreli-
able, as the defendant contends, we conclude that the
defendant has not shown that the court substantially
relied on that information. The court did not directly
refer to the challenged information, and there was suffi-
cient reliable information on which the court relied
in sentencing.
   We are similarly unpersuaded by the defendant’s
argument that ‘‘[b]ecause the trial court did not permit
the defendant to present any evidence in mitigation of
the sentence, the defendant’s due process rights were
violated.’’ The court did not, as the defendant contends,
impose ‘‘an absolute bar on any offer of evidence.’’ The
court permitted the defendant to submit evidence and
to address the court, both during allocution and through
counsel. The court declined only to hear evidence that
it determined was outside the scope of the sentencing
hearing. As we have noted, our rules of practice afford
the court discretion in permitting evidence ‘‘on any
matter relevant’’ to the disposition. It was within the
court’s discretion to prevent the defendant from pre-
senting evidence that it determined was not relevant
to the sentencing. Because the defendant has failed
to establish a constitutional violation, his due process
claim fails under the third prong of Golding.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interest of the
victim of a criminal violation of a protective order, we decline to identify
the victim or others through whom the victim’s identity may be ascertained.
   1
     General Statutes § 53a-223 (a) provides: ‘‘A person is guilty of criminal
violation of a protective order when an order issued pursuant to subsection
(e) of section 46b-38c, subsection (f) of section 53a-28, or section 54-1k
or 54-82r has been issued against such person, and such person violates
such order.’’
   2
     A prior protective order was issued on August 31, 2014. That order was
not admitted into evidence at trial.
   3
     At the October 22 hearing, the court noted that the defendant had two
criminal files pending, one of which was for custodial interference.
   4
     The defendant arranged and facilitated access to the children through
the victim’s maternal aunt, who did not live in the victim’s home.
   5
     Our Family Wizard is a communication software used in high conflict
divorces. The software allows professionals, such as attorneys or guardians
ad litem, to monitor communications between the parents.
   6
     The defendant was also charged with and acquitted of harassment in
the second degree in violation of General Statutes § 53a-183 (a) (3).
   7
     A copy of the operative protective order was entered as a full exhibit
at trial.
   8
     The defendant testified that he was aware of the protective order and
its terms.
   9
     ‘‘General intent is the term used to define the requisite mens rea for a
crime that has no stated mens rea; the term refers to whether a defendant
intended deliberate, conscious or purposeful action, as opposed to causing
a prohibited result through accident, mistake, carelessness, or absent-mind-
edness. . . . State v. Charles, 78 Conn. App. 125, 131, 826 A.2d 1172, cert.
denied, 266 Conn. 908, 832 A.2d 73 (2003).’’ (Internal quotation marks omit-
ted.) State v. Larsen, 117 Conn. App. 202, 208 n.4, 978 A.2d 544, cert. denied,
294 Conn. 919, 984 A.2d 68 (2009).
    10
       Alternatively, the defendant argues that ‘‘even had the defendant called
the ‘family phone,’ it was permissible under the protective orders,’’ because
‘‘it was established that the [g]randmother was a third party relative and
the ‘family phone’ was a phone number the defendant could use to contact
the [g]randmother.’’ We reject this argument for two reasons.
    First, the plain terms of the protective order prohibit the defendant from
contacting the victim’s home. Second, even if we were to assume arguendo
that the protective order stating ‘‘[a]ny access to the minor child must be
arranged and facilitated through a third party relative’’ created an exception
from the blanket prohibition on calling the victim’s home, we conclude that
there was sufficient evidence before the jury from which it could reasonably
infer that the defendant was not calling for that purpose. Although the
defendant testified that he would communicate with the children on the
landline, and that he would contact the grandmother to facilitate visitation
with the children, the jury heard evidence that contradicted that testimony.
Specifically, during the grandmother’s testimony, the following exchange
occurred:
    ‘‘[The Prosecutor]: Thank you. You’re aware that visitation for your grand-
children is facilitated—has to be facilitated through a third party; correct?
    ‘‘[The Witness]: Yes.
    ‘‘[The Prosecutor]: Who is that third party; do you know?
    ‘‘[The Witness]: Well, it’s my sister.
    ‘‘[The Prosecutor]: Does your sister live with you?
    ‘‘[The Witness]: No.
    ‘‘[The Prosecutor]: Why is it not you?
    ‘‘[The Witness]: I—Robert don’t want to have any dealings with me.
    ‘‘[The Prosecutor]: So there’s no reason for him to call your house?
    ‘‘[The Witness]: No.
    ‘‘[The Prosecutor]: So if he wanted visitation with the children he should
be calling the—your sister’s house?
    ‘‘[The Witness]: Yes.
    ‘‘[The Prosecutor]: When was the last time that you talked to [the
defendant]?
    ‘‘[The Witness]: Over a year or more.’’
    ‘‘In evaluating the evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with the defendant’s
innocence.’’ (Internal quotation marks omitted.) State v. Arthurs, 121 Conn.
App. 520, 524, 997 A.2d 568 (2010), cert. denied, 310 Conn. 957, 82 A.3d 626
(2013). Furthermore, the jury was free to credit the testimony of one witness
and not the other. See State v. Miles, 132 Conn. App. 550, 563, 32 A.3d 969
(2011) (‘‘[c]onflicting testimony and the credibility of witnesses is a matter
left to the province of the jury’’), cert. denied, 303 Conn. 934, 36 A.3d
692 (2012).
    11
       To the extent that the defendant also asserts a claim in violation of his
due process rights under article first, § 8, of the Connecticut constitution,
we conclude that he has abandoned this claim by failing to provide an
independent analysis of this issue under the state constitution. See State v.
Schultz, 100 Conn. App. 709, 712 n.2, 921 A.2d 595, cert. denied, 282 Conn.
926, 926 A.2d 668 (2007).
    12
       Pursuant to Golding, a defendant may prevail on a claim of constitutional
error not preserved at trial only if all four of the following conditions are
satisfied: ‘‘(1) the record is adequate to review the alleged claim of error;
(2) the claim is of constitutional magnitude alleging the violation of a funda-
mental right; (3) the alleged constitutional violation . . . exists and . . .
deprived the defendant of a fair trial; and (4) if subject to harmless error
analysis, the state has failed to demonstrate harmlessness of the alleged
constitutional violation beyond a reasonable doubt.’’ (Footnote omitted.)
State v. Golding, supra, 213 Conn. 239–40; see also In re Yasiel R., supra,
317 Conn. 781 (modifying third prong of Golding by eliminating word
‘‘clearly’’ before words ‘‘exists’’ and ‘‘deprived’’).